Motion by the People for reargument of an appeal from a judgment of the County Court, Nassau County, rendered March 6, 1989, which was determined by decision and order of this court dated September 30, 1991 [176 AD2d 363], or, in the alternative, to amend the remittitur by deleting the words "and as a matter of discretion in the interest of justice” from the decretal paragraph.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that that branch of the motion which is for reargument is denied; and it is further,
Ordered that that branch of the motion which is to amend the remittitur is granted, and the words "and as a matter of *445discretion in the interest of justice” are deleted from the decretal paragraph. Harwood, J. P., Eiber, Balletta and O’Brien, JJ., concur.